UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6247


ANSEL P. STREET,

                      Plaintiff – Appellant,

          v.

MRS. POWELL, Main Medical Staff; DR. LIGHTSEY; NURSE GILES,

                      Defendants – Appellees,

          and

NURSE JONES; NURSE WILLIAMS,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03179-BO)


Submitted:   July 25, 2013                     Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ansel P. Street, Appellant Pro Se. Kelly Street Brown, Elizabeth
Pharr McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ansel    P.    Street    appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have     reviewed       the    record     and     find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Street v. Mrs. Powell, No. 5:10-ct-03179-BO (E.D.N.C.

Feb. 13, 2013).              We dispense with oral argument because the

facts    and    legal    contentions      are     adequately   presented      in   the

materials      before    this    court    and     argument    would    not   aid   the

decisional process.



                                                                             AFFIRMED




                                           2